Case 2:19-cv-08542-JGB-RAO Document 32-1 Filed 11/16/20 Page 1 of 2 Page ID #:197




 1
 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9
      SHARON WILLIS, individually and on         Case No. 2:19-cv-08542-JGB- RAO
10
      behalf of all others similarly situated,
                                                 [PROPOSED] ORDER GRANTING
11
                             Plaintiff,          STIPULATION REGARDING
12                                               CLASS CERTIFICATION
            v.                                   BRIEFING SCHEDULE AND PRE-
13                                               TRIAL DEADLINES
      COLGATE-PALMOLIVE CO.
14                                               Hon. Jesus G. Bernal
15
                             Defendant.

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] ORDER
      CASE NO. 2:19-cv-08542-JGB- RAO
Case 2:19-cv-08542-JGB-RAO Document 32-1 Filed 11/16/20 Page 2 of 2 Page ID #:198




 1                                   [PROPOSED] ORDER
 2          This matter is before the Court on the parties’ Stipulation Regarding the Class
 3    Certification Briefing Schedule and Pre-Trial Deadlines. The Court, having
 4    considered the parties’ Stipulation, finds good cause in support thereof.
 5          Accordingly, IT IS HEREBY ORDERED as follows:
 6          1. Plaintiff shall file her motion on or before December 17, 2020.
 7          2. To allow sufficient time to conduct any necessary expert discovery and
 8             prepare rebuttals to experts disclosed in connection with Plaintiff’s filing,
 9             and in light of the limitations imposed by the pandemic, Colgate will file its
10             opposition to Plaintiff’s motion on or before March 25, 2021.
11          3. Plaintiff shall file her reply on or before April 26, 2021.
12          4. The Court will schedule a case management conference within 30 days
13             after its ruling on the motion for class certification to reset the schedule for
14             expert disclosures, close of discovery, dispositive motions, and all pre-trial
15             filings.
16          IT IS SO ORDERED.
17

18    DATED: ______________, 2020                          _________________________
                                                           Honorable Jesus G. Bernal
19                                                         United States District Judge
20

21

22

23

24

25

26

27

28

      [PROPOSED] ORDER                                                                            1
      CASE NO. 2:19-cv-08542-JGB- RAO                                           C
